Title: To George Washington from Ephraim Blaine, 27 May 1780
From: Blaine, Ephraim
To: Washington, George



Please your Excellency
Sir
Philada 27th May 1780

I have used every Endeavour since I left Camp to procure and forward Provisions, and have met with some success—the Merchants of this City have lent me two hundred Barrels of Beef and Pork, I have purchased one hundred barrels, and taken Sixty Head of Cattle from the Graziers below this City, hope to make up two hundd more in this and Lancaster County—two hundred Barrels of Pork came from below yesterday, & with what Major Forsyth can spare from Virginia, expect to make up One thousand Barrels, exclusive of my Return to your Excellency at Camp—be assured of my utmost Exertions in adoptg Ways and Means to procure Supplies, tho’ I am loaded with debt and have not had a Shilling this two months—Inclosed you have an Extract of

a Letter receiv’d from Major Forsyth yesterday. I remain with all due respect Your Excellency’s Most Obedt & Most Hble Servant

Eph. Blaine C.G.P.

